department of the treasury internal_revenue_service te_ge eo examinations commerce street mc dal dallas tx tax_exempt_and_government_entities_division release number release date uil code nov date person to contact identification_number telephone number in reply refer to last date for filing a petition with the tax_court february 20xx certified mail - return receipt requested dear this is a final adverse determination_letter that your exempt status under sec_501 of the internal_revenue_code irc is revoked recognition of your exemption under sec_501 is revoked effective october 20xx our adverse determination was made for the following reason s you have not established that you are operated exclusively for an exempt_purpose or that you have been engaged primarily in activities that accomplish one or more exempt purposes within the meaning of sec_501 contributions to your organization are revenue code not deductible under section of the internal file federal_income_tax returns on form_1120 these returns should be you are required to filed with the appropriate service_center for the year ending september 20xx and for all years thereafter processing of income_tax returns and assessment of any taxes due will not be delayed should revenue a petition for declaratory_judgment be filed under sec_7428 of the code internal if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights we can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your problem with the irs ifyou qualify for our assistance which is always free we will do everything possible to help you visit taxpayeradvocate irs gov or call we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours for mary a epps acting director exempt_organizations examinations enclosure publication internal_revenue_service tax_exempt_and_government_entities_division exempt_organizations examinations department of the treasury date date taxpayer_identification_number form tax_year s ended september 20xx 20xx person to contact id number contact numbers telephone fax manager’s name id number manager’s contact number response due_date certified mail - return receipt requested dear if we don't hear from you why you are receiving this letter we propose to revoke your status as an organization described in sec_501 of the internal_revenue_code code enclosed is our report of examination explaining the proposed action what you need to do if you agree if you agree with our proposal please sign the enclosed form_6018 consent to proposed action - sec_7428 and return it to the contact person at the address listed above unless you have already provided us a signed form we'll issue a final revocation letter determining that you aren’t an organization described in sec_501 after we issue the final revocation letter we'll announce that your organization is no longer eligible for contributions deductible under sec_170 of the code letter rev catalog number 34809f if you don’t respond to this proposal within calendar days from the date of this letter we'll issue a final revocation letter failing to respond to this proposal will adversely impact your legal standing to seek a declaratory_judgment because you failed to exhaust your administrative remedies effect of revocation status if you receive a final revocation letter you'll be required to file federal_income_tax returns for the tax_year s shown above as well as for subsequent tax years what you need to do if you disagree with the proposed revocation if you disagree with our proposed revocation you may request a meeting or telephone conference with the supervisor of the irs contact identified in the heading of this letter you also may file a protest with the irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter the appeals_office is independent of the exempt_organizations division and resolves most disputes informally for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how to appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn’t apply after we issue this letter you also may request that we refer this matter for technical_advice as explained in publication please contact the individual identified on the first page of this letter if you are considering requesting technical_advice if we issue a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office no further irs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate their assistance isn’t a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate can't reverse a legally correct_tax determination or extend the time you have fixed by law to file a petition in a united_states court they can however see that a tax matter that hasn't been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at for additional information if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you letter rev catalog number 34809f internal_revenue_service office_of_the_taxpayer_advocate thank you for your cooperation enclosures report of examination form_6018 publication publication sincerely margaret von lienen director eo examinations letter rev catalog number 34809f schedule no or form 886-a exhibit name of taxpayer year period ended 20xx09 20xx09 tax identification_number issue whether is operated exclusively for tax-exempt purposes and should be considered tax-exempt under internal_revenue_code sec_501 19xx as a non- profit domestic_corporation form_1023 was received by the service on june 20xx in the answer to part iv narrative description of activities the facts was incorporated under the laws of the state of on november organization stated it was incorporated for the purpose of serving the public of offered were to promote and facilitate economic and community development the focus of revitalizing the enhance the capabilities of organizations delivering services to the senior citizens and the disabled of as anon-profit organization will apply for grants for which a public agency is not eligible these grants will counties the then be used to support and expand programs focused on health housing nutrition care and other regional issues facing today’s elderly especially those with low incomes the services to be will be to counties in according to the determination_letter the taxpayer was granted exemption as a 501_c_3_organization with a public charity status of b a vi on april 20xx the effective date of exemption is november 19xx during the examination of the organization agent discovered that the organization was actively engaged in the rental of its facility from which it earns the major portion of its gross_income in addition the majority of the expenditures of the organization are for the purpose of maintaining the property the organization did not file form 990-t to report its rental income the forms for the years of examination reports no expenses related to promoting and facilitating economic and community development during the course of the examination it was also discovered that the form_990 schedule a submitted by the taxpayer was not correctly prepared agent used data provided by the organization to prepare corrected schedule a the taxpayer was unable to pass the one-third support_test in part iii of form_990 schedule a of any of the two years the date used to compute the public support percentage was obtained from previously filed forms of the taxpayer additionally the taxpayer has shown little or no activity in the areas in which it applied for tax-exempt status law sec_501 of the code exempts from federal_income_tax organizations organized and operated exclusively for charitable educational and other exempt purposes provided that no part of the organization’s net_earnings inures to the benefit of any private_shareholder_or_individual sec_1 c a states that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt the organizational_test states in that an organization is organized exclusively for one or more exempt purposes only if its articles of organization referred to in this section as its articles as defined in subparagraph of this paragraph a b limit the purpose of such organization to one or more exempt purposes and do not expressly empower the organization to engage otherwise than as an insubstantial part of its activities in activities which in themselves are not in furtherance or one or more exempt purposes sec_1_501_c_3_-1 the operational_test states that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 sec_1_501_c_3_-1 states that an organization may be exempt as an organization described in sec_501 if it is organized and operated exclusively for one or more of the following purposes a religious b charitable c scientific d testing for public safety e literary f educational or g prevention of cruelty to children or animals sec_1 c states that an organization may meet the requirements of sec_501 although it operates a trade_or_business as a substantial part of its activities if the operation of such trade_or_business is in furtherance of the organization’s exempt_purpose or purposes and if the organization is not organized or operated for the primary purpose of carrying on an unrelated traded or business as defined in sec_513 in determining the existence or nonexistence of such primary purpose all the circumstances must be considered including the size and extent of the trade_or_business and extent of the activities which are in furtherance of one or more exempt purposes an organization which is organized and operated for the primary purposes of carrying on an unrelated_trade_or_business is not exempt under sec_501 sec_513 states that an unrelated_trade_or_business is one which is any trade_or_business the conduct of which is not substantially related aside from the need of such organization for income or funds or the use it makes of the profits derived to the exercise or performance by such organization of its charitable educational or other purpose or function constituting the basis for its exemption under sec_501 sec_514 provides that for purposes of this section the term debt-financed_property means any property which is held to produce income and with respect to which there is an acquisition_indebtedness as defined in subsection c at any time during the taxable_year sec_514 provides that for purposes of this section the term acquisition_indebtedness means with respect to any debt-financed_property the unpaid amount of- a the indebtedness incurred by the organization in acquiring or improving such property b the indebtedness incurred before the acquisition or improvement of such property if such indebtedness would not have been incurred but for such acquisition or improvement and c the indebtednessincurred after the acquisition or improvement of such property if such indebtedness would not have been incurred but for such acquisition or improvement and the incurrence of suchindebtedness was reasonably foreseeable at the time of such acquisition or improvement sec_1_509_a_-3 states that sec_509 excludes certain types of broadly publicly supported organizations from private_foundation_status an organization will be excluded under sec_509 if it meets the one-third support_test under sec_509 and the not more-than-one-third support_test under sec_509 sec_1_509_a_-3 state that an organization will meet the one-third support_test if it normally receives from permitted sources more than one-third of its support in each taxable_year from a combination of - i gifts grants contributions or membership fees and ii gross_receipts from admissions sales or merchandise performance of services or furnishing of facilities in an activity that is not an unrelated_trade_or_business within the meaning of sec_513 subject_to certain limitations taxpayer’s position is unknown taxpayer’s position government’s position a taxpayer will meet the one-third support_test if it normally receives more than one-third of its support from a combination of gifts grants contributions or membership fees and gross_receipts from admissions sales of merchandise performance of services or furnishings of facilities in an activity that is not an unrelated_trade_or_business subject_to certain limitations taxpayer claims to tax-exempt by virtue of being classified under sec_501 and claims to receive more than of its support from contributions membership fees and gross_receipts from activities related to its exempt functions-subject to certain exceptions and no more than of its support from gross_investment_income and unrelated_business_taxable_income less sec_511 tax from businesses acquired by the organization after june 19xx as part of the examination of the agent recalculated the form_990 schedule a for the tax years ending september 20xx and september 20xx see appendix the data used to compute the public support percentage was obtained from the previously filed forms of the taxpayer the taxpayer was unable to pass the on-third test in part iii of form_990 schedule a for any of the two years the taxpayer has shown little or no activity in the areas in which it applied for tax exempt status in order to pass the operational_test must be operated exclusively for tax exempt purposes and any activities that are not in furtherance of an exempt_purpose must be insubstantial as per sec_1 c - c organization has failed to consistently file form 990-t to report its rental activities as the property is debt financed the lack of any financial support and the fact that there is no discussion of the organizations stated purpose shows that there is little or no activity in conducting the main purpose for which the organization applied for exemption the facts have shown that the primary purpose of this organization is to operate a rental service of its property due to the extent of rental activities the lack of any activity or discussion of any non-profit services and the lack of funds geared toward charitable activities it has been determined that the taxpayer has failed to meet the test described in sec_1_501_c_3_-1 because the organization is organized and operated for the primary purpose of carrying on an unrelated_trade_or_business cannot be considered to be exempt under sec_501 because its primary purpose is carrying on an unrelated_trade_or_business the rental of property a based on a review of the organizations books_and_records conclusion exempt under sec_501 the tax exempt status for this organization should be revoked as of october 20xx is not tax form 886-a rev page cat no 20810w department of the treasury -internal revenue service
